Title: From John Adams to Charles Greely Loring, 18 July 1821
From: Adams, John
To: Loring, Charles Greely



Sir
Montezillo July 18th. 1821

I have received your kind and friendly letter of the 7th. for which I thank you—and much more for the oration which accompanied it—which I have read with great pleasure the composition is very eloquent though very neat and simple without the least affectation—The sentiments are such as good give offence to no honest American—and the glow of Patriotism with which the felicity of our Country is painted must have exerted the honest pride of every one who heard it, as it certainly did mine in reading it—I hope a collection will be made for some public Library or by some wealthy and curious individual of all the orations that have been delivered upon that occasion—great assistance may be derived by some future historian from these sources,—and the temper feelings and manners of the times, are perhaps in shorter expression, the beating of the public pulse may be felt for forty five years
I am Sir your friend, and humble Servant
John Adams